UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: FEBRUARY 28, 2017 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 AB INTERNATIONAL GROUP CORP. (Exact name of registrant as specified in its charter) Nevada 37-1740351 (State or Other Jurisdiction of Incorporation or Organization) IRS EmployerIdentification Number Primary Standard Industrial
